Case: 18-40792     Document: 00515710734         Page: 1     Date Filed: 01/19/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 18-40792
                                                                       January 19, 2021
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   John Wayne Blanton, also known as Pop, also known as Unc, also
   known as The Old Man,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:17-CR-2-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          A jury convicted John Wayne Blanton of conspiracy to possess with
   the intent to distribute and distribution of marijuana and cocaine. The
   district court sentenced Blanton to 235 months in prison followed by a five-



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-40792      Document: 00515710734          Page: 2    Date Filed: 01/19/2021




                                    No. 18-40792


   year term of supervised release. In its written judgment, the district court
   imposed a special condition of supervised release for Blanton to “provide
   [his] probation officer with access to any requested financial information for
   purposes of monitoring [his] sources of income.”
          Blanton appeals his sentence on two grounds. First, Blanton argues
   that the district court clearly erred by enhancing his offense level pursuant to
   U.S.S.G. § 2D1.1(b)(1) based on his coconspirator’s alleged possession of a
   firearm. Second, he argues that the district court abused its discretion in
   imposing, as part of its written judgment, the financial-reporting special
   condition because it did not orally pronounce the condition at his sentencing.
          We review a district court’s decision to apply § 2D1.1(b)(1) under the
   clearly erroneous standard. United States v. Paulk, 917 F.2d 879, 882 (5th
   Cir. 1990). The findings will be affirmed if plausible in light of the entire
   record. United States v. Rodriguez, 630 F.3d 377, 380 (5th Cir. 2011).
          The Government had the initial burden under § 2D1.1(b)(1) to show
   by a preponderance of the evidence that Blanton’s coconspirator, Billy
   Wayne Gamble, possessed a dangerous weapon in connection with drug
   trafficking and that it was foreseeable to Blanton. See United States v. Zapata-
   Lara, 615 F.3d 388, 390 (5th Cir. 2010). The Presentence Report (PSR)
   contained evidence that Gamble possessed a pistol in his trailer-home located
   on Blanton’s property where DEA agents discovered approximately $45,000
   in drug proceeds along with 378.6 grams of marijuana. Based on the
   investigation and evidence, Gamble assisted Blanton in a large drug
   trafficking conspiracy in which they stored, delivered, and distributed large
   amounts of marijuana and, to a lesser extent, cocaine.
          Blanton failed to provide any rebuttal evidence showing that Gamble’s
   possession of the firearm was not related to the trafficking activities and that
   such possession was not reasonably foreseeable to him. See United States v.




                                          2
Case: 18-40792      Document: 00515710734          Page: 3     Date Filed: 01/19/2021




                                    No. 18-40792


   Rodriguez-Guerrero, 805 F.3d 192, 195 (5th Cir. 2015). The district court’s
   factual findings were plausible based on the entire record; therefore, the
   district court did not clearly err in making the two-level enhancement
   pursuant to U.S.S.G. § 2D1.1(b)(1). See Rodriguez, 630 F.3d at 380.
          The district court included a financial-reporting condition of
   supervised release in its written judgment but did not explicitly pronounce
   that condition orally at sentencing, which implicates the oral-pronouncement
   requirement. See United States v. Diggles, 957 F.3d 551, 556-57 (5th Cir. 2020)
   (en banc), cert. denied, 2020 WL 6551832 (U.S. Nov. 9, 2020) (No. 20-5836).
   In lieu of reciting verbatim each non-mandatory condition of supervised
   release at sentencing, a district court can “orally adopt a document (typically
   a PSR) that lists the proposed conditions, so long as ‘the defendant had an
   opportunity to review it with counsel’ and the oral adoption is made ‘when
   the defendant is in court.’” United States v. Omigie, 977 F.3d 397, 406 (5th
   Cir. 2020) (quoting Diggles, 957 F.3d at 561 n.5).
          Although the district court stated that Blanton had to comply with the
   conditions set forth in his PSR, which the district court orally adopted, the
   financial-reporting condition was listed in a sentencing recommendation
   attached to the PSR.      Despite the recommendation having the same
   document number as the PSR, it is unclear whether the recommendation was
   shared with Blanton and his counsel thus allowing them an opportunity to
   review it before sentencing. See Omigie, 977 F.3d at 407.
          For the foregoing reasons, the sentencing enhancement is
   AFFIRMED. We REMAND to the district court for the limited purpose
   of ensuring that Blanton’s condition of supervised release is consistent with
   the district court’s oral pronouncement at sentencing.       If it was not, the
   district court is ORDERED to conform Blanton’s written judgment to its




                                          3
Case: 18-40792    Document: 00515710734         Page: 4   Date Filed: 01/19/2021




                                 No. 18-40792


   oral pronouncement by removing the financial-reporting condition from the
   judgment.




                                      4